Citation Nr: 1120926	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for lumbar paravertebral myositis has been received.

2.  Entitlement to service connection for lumbar paravertebral myositis.

3.  Entitlement to service connection for urinary incontinence as secondary to lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1981.

A claim for service connection for low back disability, diagnosed as lumbar paravertebral myositis, was denied by the RO in October 1981 and November 2004.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO declined to reopen the Veteran's claim for service connection for lumbar paravertebral myositis and also denied service connection for urinary incontinence as secondary to lumbar paravertebral myositis.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Unfortunately, the audio recording was too poor for preparation of a transcript.

In February 2011, the Board wrote the Veteran, informed him that a transcript of his January 2011 hearing could not be prepared, and asked him if he would like to have another hearing.  He was informed that if he did not respond within 30 days from the date of the Board's letter, the Board would assume that he did not want another hearing, and would proceed accordingly.  As no response has been received, the Board will proceed with his appeal.

The Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for lumbar paravertebral myositis has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal regarding the claimed back disability as encompassing the first two matters set forth on the title page.

The Board's decision to reopen the Veteran's claim for service connection for lumbar paravertebral myositis is set forth below.  The claim for service connection for lumbar paravertebral myositis, on the merits, along with the claim for service connection for urinary incontinence as secondary to lumbar paravertebral myositis, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a November 2004 rating decision, the RO denied service connection for lumbar paravertebral myositis; although notified of the denial, the Veteran did not initiate an appeal. 

3.  Evidence associated with the claims file since the November 2004 denial of the claim for service connection for lumbar paravertebral myositis includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision in which the RO denied service connection for lumbar paravertebral myositis is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As pertinent evidence received since the November 2004 denial is new and material, the criteria for reopening the claim for service connection for lumbar paravertebral myositis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for lumbar paravertebral myositis was previously denied by the RO in a November 2004 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records, which reflected that he complained of low back pain after falling from a ladder in December 1980, and that he was given an assessment of tissue injury due to trauma.  The evidence also included the report of a May 1981 VA examination wherein he was diagnosed with, among other things, chronic, traumatic, myositis of the lumbar paravertebral muscles.  The RO disallowed the Veteran's claim for service connection on the basis that no new and material evidence had been received since the time of a prior unappealed decision in October 1981, which had, in turn, denied the claim for lack of "objective finding[s]" in service.  Although the Veteran was notified of the denial and his appellate rights, he did not initial an appeal.  As such, the RO's November 2004 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in February 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for lumbar paravertebral myositis is the RO's November 2004 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 2004 includes a July 2008 report from Luis E. Faura Clavell, M.D., containing a summary of the Veteran's in-service back injury, as reported by the Veteran.  Although not expressly stated, the report appears to suggest that the Veteran's currently diagnosed low back disability might be related to the in-service injury.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for lumbar paravertebral myositis.  The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the November 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current, identifiable low back disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar paravertebral myositis (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, No. 08-3548 (Nov. 2, 2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for lumbar paravertebral myositis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for lumbar paravertebral myositis has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As discussed above, the Board is reopening the Veteran's claim for service connection for lumbar paravertebral myositis; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that additional RO development of the reopened claim for service connection for lumbar paravertebral myositis, as well as the claim for secondary service connection for urinary incontinence, is warranted.

The evidence reflects that the Veteran was treated for back pain in service in December 1980.  The record does not reflect that he had a formal separation examination.  However, when he was examined for VA compensation purposes in May 1981, little more than two months after his separation from service, he was diagnosed with, among other things, chronic, traumatic, myositis of the lumbar paravertebral muscles.  The records from Dr. Clavell reflect that he has a current disability of the low back.

Given the evidence of in-service injury, the lack of a formal separation examination, the positive findings on VA examination in May 1981, the evidence of current disability, and the absence of an express medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for lumbar paravertebral myositis and, necessarily, the claim for service connection for urinary incontinence that is dependent on that claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

When the Veteran filed his original claim for service connection for low back disability in March 1981, he reported that he was receiving treatment for his back at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Those records have not been procured.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of relevant VA evaluation and/or treatment, to include any relevant records of treatment from March 1981.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include a letter to the Veteran dated July 10, 1985, and statements from the Veteran dated April 15, 1982 (there are two of these), January 8, 1986, July 22, 2005, and February 15, 2008, and an undated statement from the Veteran, stamped as received on August 25, 2004-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should have all of pertinent evidence in the claims file-to particularly include a letter to the Veteran dated July 10, 1985, and statements from the Veteran dated April 15, 1982 (there are two of these), January 8, 1986, July 22, 2005, and February 15, 2008, and an undated statement from the Veteran, stamped as received on August 25, 2004-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should obtain from the San Juan VAMC any outstanding records of evaluation and/or treatment pertaining to the Veteran's low back and urinary disabilities, to particularly include any records of treatment in March 1981.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for lumbar paravertebral myositis, and for urinary incontinence as secondary to lumbar paravertebral myositis, that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Low back:  The physician should clearly identify all current disability(ies) of the low back.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

Urinary incontinence:  The physician should clearly indicate whether the Veteran suffers from urinary incontinence.  If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused or aggravated by a service-related disability of the low back.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


